Citation Nr: 1503609	
Decision Date: 01/26/15    Archive Date: 02/09/15

DOCKET NO.  07-26 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1975 to November 1981 and July 1987 to January 2003.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In the August 2007 VA Form 9 the Veteran requested a hearing before a Decision Review Officer (DRO).  A hearing was held before a DRO in December 2009 and a transcript of that hearing is of record.  

This matter was previously remanded by the Board in March 2013 for further development and to obtain another examination.  Thereafter, in September 2013 this matter was remanded again by the Board.  At that time, the Board directed the July 2013 examiner to provide an addendum opinion concerning the etiology of the Veteran's knee disabilities, acknowledging that the Veteran has a current disability of the meniscus, and opine whether this disability could be related to his service.  The September 2013 Board directives have been satisfied. 


FINDINGS OF FACT

1.  The preponderance of competent evidence of record shows that the Veteran's current left knee disorder did not have onset during his active service, was not caused by his active service, and the degenerative changes of his left knee did not manifest within one year of separation from active service.

2.  The preponderance of competent evidence of record shows that the Veteran's current right knee disorder did not have onset during his active service, was not caused by his active service, and the degenerative changes of his right knee did not manifest within one year of separation from active service.

CONCLUSIONS OF LAW

1.  The criteria for service connection for a left knee disorder have not been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

2.  The criteria for service connection for a right knee disorder have not been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014) and 38 C.F.R. § 3.159 (2014).  Upon receipt of a substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information and evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  For service-connection claims, this notice must address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA provided adequate notice in a letter sent to the Veteran in March 2005.  

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

VA has obtained service treatment records, assisted the Veteran in obtaining evidence, and afforded the Veteran with examinations in April 2003, July 2013 and September 2013.  The VA examinations provided were adequate in that they recorded the reported medical history, reported accurate findings, and provided opinions with rationales.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  In summary, no further notice or assistance is required.  


II.  Merits of Claim

The Veteran contends that his current bilateral knee disability was caused in service from running on asphalt and should therefore, be granted service connection.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2014).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

The Veteran underwent a VA examination in July 2013 which found a diagnosis of a right torn medial meniscus.  Moreover, a radiologic examination report from May 2004 diagnoses the Veteran with degenerative changes of the right knee.  Pertaining to the left knee, the May 2004 radiologic examination report diagnoses the Veteran with minimal degenerative changes of the left knee.  

The Board notes in the September 2013 VA addendum that the examiner stated:

The diagnosis of arthritis of both knees is not, in my opinion, supported by the documented record of x-ray study.  It is further my opinion there would be definitive findings of joint degeneration if one dates the onset of his problem back to the mid 1970's.  The fact that a torn meniscus was addressed in 2007 does not in my opinion relate the need for this procedure to his initial complaints.  The x-rays of this patient, in my opinion, are commensurate with the normal aging process and do not reflect the damage done to the joint with a 40 year history of functioning with a torn meniscus in place.  One should note that one of the primary indications for meniscal surgery is to prevent degenerative joint disease from developing.

Resolving all benefit of the doubt in favor of the Veteran, the Board finds that the bilateral knee diagnoses identified in the July 2013 exam as well as the May 2004 radiologic examination report satisfy the first element of a service connection claim.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Regarding the in-service element of a service connection claim, as noted in the July 2013 VA examination, the Veteran's service treatment records indicate in 1976-1977 while stationed in Fort Polk, La. the Veteran had onset of pain in both knees.  

Moreover, a December 1994 Physical Profile Serial Report includes a remark of a knee strain, however, the remark does not indicate which knee is strained or provide any additional information.  Similarly, the May 1996 Report of Medical History while the Veteran was still in service includes a remark documenting a knee strain.  However, the remark does not specify which knee is strained at that time.  

Because in-service treatment records document the onset of pain in the Veteran's knees, despite not specifying which knee the pain was located in, the Board finds the in-service element of the Veteran's present knee disability is supported.  However, the Board finds that there is no nexus between the Veteran's bilateral knee disability and his service.

In support of that finding, the July 2013 examiner opined the Veteran's current bilateral knee disability was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  Specifically, the examiner stated: 

There is in my opinion inadequate documentation of ongoing treatment and/or disability for either knee to relate his present condition to his military service.  It is further my opinion that there will not be any additional disability with future flare-ups with repetitive motion in either knee due to pain, fatigue, incoordination or weakness.

Additionally, the September 2013 medical examination addendum opines that, in the examiner's opinion, there would be definitive findings of joint degeneration if the date of onset of the Veteran's knee problem related back to the mid 1970's, when he was in service.  Further, the examiner opines "the x-ray of the Veteran's knees represents the normal aging process and does not reflect the damage done to the joint with a 40 year history of functioning with a torn meniscus in place."  

The Board finds the opinions in both the July 2013medical examination and in the September 2013 addendum support a finding that there is no causal relationship between the Veteran's current bilateral knee disability and his service.  The examiner's opinions are well-reasoned and supported by medical evidence.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (explaining that "most of the probative value of a medical opinion comes from its reasoning").  

The Board acknowledges that in the December 2009 hearing, the Veteran contends that the doctor at the base while in service told him his bilateral knee conditions were caused by running on asphalt in service.  Specifically, the Veteran indicates that the running wore down the cartilage in his knee.  He had surgery on his right knee and is supposed to have surgery on his left knee.  The Veteran also indicated he had issues with his knees while he was in the military but he did not realize it was related to his cartilage.  He described periodic pain.  

The Veteran's statements regarding the cause of his left and right knee conditions are lay statements that purport to provide a nexus opinion between the two conditions.  The Board finds the Veteran's statements not competent for this purpose.  Although it is error to categorically reject a lay person as competent to provide a nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.   

In that earlier decision, the Federal Circuit stated as follows: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4. Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence. 

In the instant case, the question of whether the Veteran's left and right knee conditions were caused by overuse or misuse in service is not something that can be determined by mere observation.  Nor is this question simple, as it requires clinical testing and training to make the appropriate interpretations and conclusions about what the testing demonstrates in conjunction with the symptoms reported.  The Board finds the Veteran is competent to describe the pain he experienced in his knees while in service and after he left the service.  However, the causation of the pain and whether his cartilage is worn down requires a medical expert's opinion and objective medical findings.  As such, the Board finds that the Veteran's statements as to the etiology of his right and left knee conditions are not competent evidence as to a nexus.

Consequently, the only competent and the most probative evidence of record is the two VA opinions which determined that there was no relationship between the Veteran's current knee conditions and his active service. The preponderance of evidence is against a finding that the Veteran's bilateral knee conditions were incurred in service, were proximately due to or the result of his service, or manifested to a compensable degree within one year of separation from active service.  There is no reasonable doubt to be resolved in this case.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a left knee disability is denied.

Entitlement to service connection for a right knee disability is denied.




____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


